DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

	Claims 1-23 are examined on the merits and are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 4/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,957,303 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest the presently claimed invention.
The closest prior art is Schaffer et al. (WO/12/145601).
Schaffer et al. teach the generation of a modified AAV capsid protein and an AAV recombinant vector which possesses said capsid protein and a recombinant genome with at least one ITR. [see paragraphs 6, 29 and 73] In order to modify the AAV capsid protein, Schaffer et al. teach the insertion of amino acid peptides of about 5 to about 11 amino acids in length, [see paragraph 73] The insertion points can be located in loops, such as GH OR IV of the AAV capsid protein, [see paragraph 74] More specific insertion points are located between amino acid positions 571-612 of AAV9 capsid protein, such as amino acid positions 588 and 589 of AAV9 capsid protein, [see paragraph 77] A specific example of an AAV9 capsid protein is referenced by Schaffer et al. as Genbank Accession No. AAS99264, which is 100% identical to SEQ ID NO: 2 of the instant invention, [see paragraph 75] Formulas I and IV presented in paragraphs 82-84 and 94-96 of Schaffer et al. include amino acid sequences that possess the 4 contiguous amino acids “TLTT” of SEQ ID NO: 29 and the 5 contiguous amino acids “NGGTS” of SEQ ID NO: 58. Schaffer et al. also teach that a label can be conjugated label (“conjugated second molecule”) can be added to peptides and proteins. [see paragraph 61] 
 However, Schaffer et al. do not teach or suggest an AAV polynucleotide or capsid protein comprising a capsid sequence, wherein said capsid sequence (a) encodes an AAV capsid protein, (b) has at least 99% identity to SEQ ID NO: 11, and (c) comprises a nucleotide sequence which (i) comprises at least 12 nucleotides from the sequence ACGCGGACTAATCCTGAGGCT (SEQ ID NO: 51) and encodes at least 4 contiguous amino acids from the sequence TRTNPEA (SEQ ID NO: 56), or (ii) comprises at least 12 nucleotides from the sequence AGTGTGAGTAAGCCTTTTTTG (SEQ ID NO: 26) and encodes at least 4 contiguous amino acids from the sequence SVSKPFL (SEQ ID NO: 28).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648